SMITH, Judge.
The record titleholders to certain land in Clay County appeal from a judgment holding that the appellee railroad obtained title by adverse possession, without color of title, to a strip along one boundary of the tract. While the record supports the trial court’s judgment concerning a small parcel actually occupied by the railroad’s roadbed, the record does not support the railroad’s claim to a wider strip parallel to its track, the boundary of which is marked not by a substantial enclosure but only by power poles and lines on appellants’ land. Section 95.18, Florida Statutes (1975); Downing v. Bird, 100 So.2d 57 (Fla.1958). The case will be remanded for entry of a conforming judgment.
REVERSED.
ERVIN, J., concurs.
RAWLS, Acting C. J., dissents.